FILED
                                                              NOV 14 2016
 1                          NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
                                                            U.S. BKCY. APP. PANEL
 2                                                          OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                               OF THE NINTH CIRCUIT
 5   In re:                             )    BAP No. NV-15-1137-LDoKi
                                        )
 6   KATHLEEN LYNNE RAY,                )    Bk. No. 14-16060-mkn
                                        )
 7                     Debtor.          )
                                        )
 8                                      )
     KATHLEEN LYNNE RAY,                )
 9                                      )
                       Appellant,       )
10                                      )
     v.                                 )    M E M O R A N D U M*
11                                      )
     DEUTSCHE BANK NATIONAL             )
12   TRUST COMPANY,                     )
                                        )
13                     Appellee.        )
                                        )
14
                    Argued and Submitted on October 21, 2016
15                             at Las Vegas, Nevada
16                          Filed - November 14, 2016
17             Appeal from the United States Bankruptcy Court
                         for the District of Nevada
18
          Honorable Mike K. Nakagawa, Bankruptcy Judge, Presiding**
19                        ________________________
20   Appearances:      Appellant Kathleen Lynne Ray argued pro se;
                       Gregory L. Wilde of Tiffany & Bosco PA argued for
21                     Appellee Deutsche Bank National Trust Company.
                             ________________________
22
23
          *
             This disposition is not appropriate for publication.
24   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
25   See 9th Cir. BAP Rule 8024-1.
26        **
             One of the matters on appeal was heard by the
27   Honorable Gary Spraker, United States Bankruptcy Judge for the
     District of Alaska. Both of the orders on appeal were entered by
28   Judge Nakagawa.
 1   Before: LAFFERTY, DORE,*** and KIRSCHER, Bankruptcy Judges.
 2                               INTRODUCTION
 3        In 2010, Appellant’s real property was sold at a foreclosure
 4   sale, and a Trustee’s Deed Upon Sale was recorded in favor of
 5   Appellee.   Nevertheless, Appellant continued to reside in the
 6   real property at all times relevant to this appeal.1   Appellee
 7   has twice obtained writs of restitution for the real property but
 8   has been unable to execute on those writs due to three bankruptcy
 9   filings and at least three unsuccessful lawsuits filed by
10   Appellant against Appellee in various courts, along with related
11   appeals.    In those lawsuits, Appellant asserted that she was the
12   victim of a mortgage scam, that Appellee lacked standing, that
13   the foreclosure sale was invalid, and that Appellee’s former
14   counsel had a conflict of interest because he was allegedly
15   related to the perpetrator of the mortgage scam and had served as
16   a “clerk” (extern) to another bankruptcy judge.
17        In the instant bankruptcy case, Appellee moved for relief
18   from stay to proceed with its eviction action.    Appellant did not
19   file an opposition to the motion but requested additional time to
20   file one.   The bankruptcy court denied the request for an
21   extension of time and granted Appellee’s motion for relief from
22   stay on grounds that the real property was not property of the
23
24        ***
              Hon. Timothy W. Dore, United States Bankruptcy Judge for
     the Western District of Washington, sitting by designation.
25
          1
26           After this appeal was filed, Appellant was evicted from
     the real property, but according to Appellee, she broke into the
27   real property and removed personal belongings. Appellee agreed
     to allow Appellant limited access. At oral argument, Appellant
28   indicated she was still residing in the property.

                                      -2-
 1   estate.   Appellant moved for reconsideration, which the
 2   bankruptcy court denied.
 3        Because the bankruptcy court did not abuse its discretion in
 4   denying Appellant’s motion for an extension of time to file an
 5   opposition, granting relief from stay, or denying
 6   reconsideration, we AFFIRM.2
 7                           FACTUAL BACKGROUND
 8        Appellant Kathleen Ray was the obligor on a promissory note
 9   dated May 6, 2005 in favor of First Franklin, a division of
10   National City Bank of Indiana, in the principal amount of
11   $448,000.   The note was secured by a deed of trust against Ray’s
12   real property in Las Vegas, Nevada (the “Property”).   Appellee
13   Deutsche Bank National Trust Company, as Trustee for FFMLT Trust
14   2005-FF8, Mortgage Pass-Through Certificates, Series 2005-FF8
15   (“Deutsche Bank”) was the assignee of the beneficial interests
16   under the note and deed of trust.3
17
          2
             On May 11, 2016, Appellant filed in this appeal a “Notice
18
     of Significant Changed Circumstances.” In that document,
19   Appellant asserted (1) that Appellee has no colorable claim of
     title to the real property; and (2) that the writs of restitution
20   obtained by Appellee were void due to procedural irregularities
     that may have violated Appellant’s rights. Appellant attached to
21   this document a copy of the amended complaint in her adversary
22   proceeding filed against Deutsche Bank and others on March 23,
     2016, and an undated motion to dismiss the unlawful detainer
23   actions, apparently intended to be filed with the Las Vegas
     Justice Court. Because none of the arguments or attached
24   documents were before the bankruptcy court when it ruled on
     Appellant’s motions, we do not consider them.
25
          3
26           Ray alleges that Deutsche Bank lacked standing because
     its claim to an interest in the Property arose “following a
27   series of suspicious and unperfected transfers.” However, as
     discussed below, Deutsche Bank’s standing to seek relief from
28                                                      (continued...)

                                     -3-
 1        Ray defaulted on payments due under the note in September
 2   2008.    In March 2009 Ray filed a chapter 74 petition in the
 3   U.S. Bankruptcy Court for the District of Nevada.    Ray received a
 4   discharge in that case on July 28, 2009.    The bankruptcy court
 5   granted Deutsche Bank relief from stay as to any interest
 6   retained by the chapter 7 trustee on March 16, 2010.
 7        On June 25, 2010, the Property was sold at public sale, and
 8   Deutsche Bank recorded its Trustee’s Deed Upon Sale on July 21,
 9   2010.    On February 10, 2011, Deutsche Bank commenced an unlawful
10   detainer proceeding against Ray in Las Vegas Justice Court.
11   Deutsche Bank obtained a judgment and a writ of restitution
12   authorizing Ray’s eviction.5   Ray appealed, and the Nevada
13   Supreme Court affirmed the trial court.
14        During the course of her first bankruptcy, and before she
15   received her discharge, Ray sued Deutsche Bank and others in the
16   Eighth Judicial District Court for Clark County, Nevada,
17   asserting various claims including breach of contract, breach of
18   fiduciary duty, fraud, and violations of TILA and RESPA.      The
19
20        3
           (...continued)
     stay is established by the fact it now holds a Trustee’s Deed
21
     Upon Sale evidencing its ownership interest in the Property.
22        4
             Unless otherwise indicated, all chapter and section
23   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
     “Rule” references are to the Federal Rules of Bankruptcy
24   Procedure, and “Civil Rule” references are to the Federal Rules
     of Civil Procedure.
25
          5
26           In Nevada, a judgment for possession in an unlawful
     detainer action is referred to as a writ of restitution of the
27   premises. See NRS 40.360; see also Chapman v. Deutsche Bank
     National Trust Co., 302 P.3d 1103, 1107-08 (Nev. 2013); Gibby’s
28   Inc. v. Aylett, 615 P.2d 949, 950-51 and n.2 (Nev. 1980).

                                      -4-
 1   trial court dismissed the complaint in September 2009 and, on
 2   February 15, 2012, the Nevada Supreme Court issued an order
 3   affirming the dismissal.
 4        Ray filed a chapter 13 petition on September 27, 2011.     She
 5   converted the case to chapter 7 on October 19, 2011.   Deutsche
 6   Bank was granted relief from stay on December 19, 2011.   The
 7   chapter 7 trustee moved to dismiss the case on grounds that Ray
 8   was ineligible for a chapter 7 discharge due to her having
 9   received a discharge in a chapter 7 case filed less than eight
10   years previously.   The bankruptcy court granted that motion on
11   July 30, 2012.
12        In December 2011 Ray moved to reopen her first chapter 7
13   case, purportedly to discharge debts to the IRS and to file an
14   adversary complaint against Deutsche Bank.   The motion was
15   granted on April 23, 2012.
16        Meanwhile, on April 10, 2012, Ray sued Deutsche Bank in the
17   U.S. District Court for the District of Nevada.   Ray’s complaint
18   in that action raised a variety of legal theories and attempted
19   to assert claims for equitable relief as well as claims for
20   damages.   The district court granted Deutsche Bank’s motion to
21   dismiss Ray’s claims based on the claim preclusive effect of the
22   state court rulings against her.   Ray appealed the dismissal
23   order; the Ninth Circuit Court of Appeals summarily affirmed.
24        On July 10, 2012, Ray filed an adversary complaint against
25   Deutsche Bank in the reopened case.   The bankruptcy court
26   dismissed that complaint on grounds that the claims asserted were
27   or could have been asserted in the district court proceeding that
28   was then pending, and such claims were thus precluded.

                                     -5-
 1        On June 4, 2014, Deutsche Bank filed a second unlawful
 2   detainer complaint and was issued a temporary writ of restitution
 3   on August 27, 2014.   On September 9, 2014, less than two weeks
 4   later, Ray filed the instant chapter 13 petition.    She listed the
 5   Property on Schedule A with a value of $206,000.    She did not
 6   list a secured claim against the real property but listed a
 7   “disputed” unsecured debt of $428,490.07 to Specialized Loan
 8   Servicing, which she described as “discharged mortgage on home.”6
 9        On February 5, 2015, Deutsche Bank moved for relief from the
10   automatic stay (the “Stay Motion”), setting the matter for a
11   hearing on March 11, 2015.   Ray did not file an opposition within
12   14 days prior to the hearing as required under Rule 9014(d) of
13   the Local Rules of Bankruptcy Practice of the United States
14   District Court for the District of Nevada.   On February 26 (the
15   due date for any opposition), through counsel, Ray filed a motion
16   for an extension of time to respond to the Stay Motion and to
17   continue the hearing (“Motion to Extend”).   Ray asserted, without
18   providing any admissible evidence, that Deutsche Bank’s then
19   counsel, Raymond Jereza, had a conflict because he was related to
20   Sonia Rodis, one of the convicted perpetrators of a mortgage
21   fraud scheme of which Ray claimed to have been a victim.    Ray
22   also argued that her counsel and Deutsche Bank’s counsel had been
23   conferring about the fact that Ray was the victim of mortgage
24   fraud and that there were questions about Deutsche Bank’s
25   interest in the Property.    Ray asserted she needed more time to
26
27
          6
             According to the bankruptcy court docket, Ray has not yet
28   confirmed a chapter 13 plan.

                                      -6-
 1   continue due diligence and to make an offer to refinance the
 2   Property.    On the hearing date, Ray filed a “Supplement” to the
 3   Motion to Extend, restating those points and indicating that she
 4   could not attend the hearing because she had to be with her ill
 5   mother in California, although her counsel did appear.    Ray also
 6   asserted that she had a setoff claim against Deutsche Bank.    The
 7   bankruptcy court did not rule on the Motion to Extend prior to
 8   the hearing.
 9        The matter was heard by a visiting judge, the Honorable Gary
10   Spraker.    Ray’s counsel appeared at the hearing and explained:
11             That we’re asking for this extension in good
          faith, to complete our due diligence, as well as our
12        client not being here today. She’s also the victim of
          a crime, which resulted in one of the perpetrators
13        recently being sentenced to jail. They’re not in the
          first position to lift the stay. An HOA currently has
14        a super priority lien. The creditor may not even have
          a colorable claim to title due to a series of
15        transactions which occurred subsequent to a purported
          change of title involving the Bank of New York Mellon
16        and two subsidiaries of Bank of America. Three
          separate entities have claimed a colorable title after
17        the super priority lien.
18        Judge Spraker denied the Motion to Extend and granted the
19   Stay Motion, finding that the Property was not property of the
20   estate and that sufficient cause existed to terminate the stay to
21   proceed with eviction.    The bankruptcy court declined to grant
22   in rem relief under § 362(d)(4) because it determined there was
23   not enough evidence to support a finding of intent to hinder,
24   delay, defraud, or a scheme to defraud.    The bankruptcy court
25   also did not waive the 14-day stay period of Rule 4001(a)(3).7      A
26
          7
27           Ray moved for a seven-day extension of this deadline,
     which the bankruptcy court denied, and Ray appealed. A motions
28                                                      (continued...)

                                      -7-
 1   written order was entered on March 18, 2015.
 2        On March 16, 2015, Ray filed a motion for reconsideration
 3   pursuant to Civil Rule 59, incorporated in bankruptcy via
 4   Rule 9023.   On March 18, she filed an amended motion for
 5   reconsideration.   In the motion, Ray argued that (1) the
 6   bankruptcy court abused its discretion in denying Ray’s Motion to
 7   Extend; (2) the bankruptcy court erred in conducting the hearing
 8   because the homeowner’s association, which had a “super priority”
 9   lien, had not been noticed;8 and (3) the court should disqualify
10   Deutsche Bank’s counsel on the basis of “undisclosed conflicted
11   familial relations.”   Ray did not offer any substantive reason
12   why the bankruptcy court abused its discretion in granting the
13   Stay Motion.
14        On April 7, 2015, the bankruptcy court entered an order
15   denying the motion to reconsider without prejudice.9    Noting that
16   Deutsche Bank’s counsel had been served at an incorrect address,
17   the bankruptcy court’s order explicitly permitted Ray to
18   recalendar the motion.   Ray did not do so; she filed the instant
19   appeal instead.
20                              JURISDICTION
21        The bankruptcy court had jurisdiction under 28 U.S.C. § 1334
22
          7
23         (...continued)
     panel dismissed that appeal as moot on June 18, 2015.
24
          8
             In her opening brief, Ray states that the issue of
25   service on the HOA was “rendered moot by the payment of the
26   lien.”
          9
27           The order also denied Ray’s motion for declaratory relief
     regarding separate matters. That portion of the order is not
28   part of this appeal.

                                     -8-
 1   and 28 U.S.C. § 157(b)(2)(G).    We have jurisdiction under
 2   28 U.S.C. § 158.
 3                                   ISSUES
 4        1.     Did the bankruptcy court abuse its discretion in
 5   denying Ray’s Motion to Extend?
 6        2.     Did the bankruptcy court abuse its discretion in
 7   granting the Stay Motion?
 8        3.     Did the bankruptcy court abuse its discretion in
 9   denying Ray’s motion for reconsideration?
10                            STANDARD OF REVIEW
11        We review for abuse of discretion the bankruptcy court’s
12   denial of a motion for an extension of time to file an
13   opposition, its order granting relief from stay, and its order
14   denying reconsideration.    See Ahanchian v. Xenon Pictures, Inc.,
15   624 F.3d 1253, 1258 (9th Cir. 2010); Leafty v. Aussie Sonoran
16   Capital, LLC (In re Leafty), 479 B.R. 545, 550 (9th Cir. BAP
17   2012).    A bankruptcy court abused its discretion if it applied
18   the wrong legal standard or its findings were illogical,
19   implausible or without support in the record.    TrafficSchool.com,
20   Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011).
21                                DISCUSSION
22   A.   The bankruptcy court did not abuse its discretion in denying
          Ray’s Motion to Extend.
23
24        The bankruptcy court is authorized under Rule 9006(b) at any
25   time, in its discretion, to extend filing deadlines “for cause
26   shown.”    A bankruptcy court has substantial discretion to control
27   its own calendar.    Danjaq LLC v. Sony Corp., 263 F.3d 942, 960-61
28   (9th Cir. 2001).    Four factors are relevant to whether the

                                       -9-
 1   bankruptcy court abused its discretion in denying a continuance:
 2   (1) the extent of Ray’s diligence in her efforts to ready her
 3   defense prior to the date set for hearing; (2) the likelihood
 4   that the need for a continuance could have been met if the
 5   continuance had been granted; (3) the extent to which granting
 6   the continuance would have inconvenienced the court and the
 7   opposing party; and (4) the extent to which Ray might have
 8   suffered harm as a result of the bankruptcy court’s denial.
 9   Berry v. U.S. Tr. (In re Sustaita), 438 B.R. 198, 211 (9th Cir.
10   BAP 2010), aff’d, 460 F. App’x 627 (9th Cir. 2011) (citing United
11   States v. 2.61 Acres of Land More or Less, 791 F.2d 666, 670 (9th
12   Cir. 1985)).10
13        On appeal, Ray argues that the Stay Motion was filed in bad
14   faith while counsel were conferring on the issues, leaving her
15   with an “unusually strained deadline” to respond and that a short
16   continuance would not have prejudiced anyone.   She argues that
17   the bankruptcy court should have granted the continuance so she
18   could complete her “due diligence” on the issues.11
19
20        10
             Ray recites the standard applicable to continuances
     under Civil Rule 6 that motions for continuance should normally
21   be granted in the absence of bad faith or prejudice to the
22   adverse party. However, this standard is not applicable to
     motions brought in bankruptcy under Rule 9006(b). Luxury Jewels,
23   LLC v. Akers (In re Aroonsakool), 2014 WL 1273696, at *6 (9th
     Cir. BAP Mar. 28, 2014).
24
          11
             Ray also argues that the bankruptcy court abused its
25   discretion in denying the request so that Judge Nakagawa could
26   hear the matter. However, this argument was not raised in
     connection with the original motion in the bankruptcy court.
27   Thus, we do not consider it. See United Student Funds, Inc. v.
     Wylie (In re Wylie), 349 B.R. 204, 213 (9th Cir. BAP 2006)
28                                                      (continued...)

                                   -10-
 1        The bankruptcy court did not make explicit findings as to
 2   the relevant factors, but we may affirm on any basis supported by
 3   the record, Caviata Attached Homes LLC v. U.S. Bank
 4   (In re Caviata Attached Homes, LLC), 481 B.R. 34, 44 (9th Cir.
 5   BAP 2012), and the record here supports the conclusion that
 6   denial of the Motion to Extend was not an abuse of discretion.
 7   Deutsche Bank demonstrated in its moving papers that Ray had no
 8   interest in the Property.   As such, the reasons offered for
 9   requesting a continuance – that the parties were working out a
10   resolution, that an HOA held a superior lien, that Deutsche Bank
11   lacked colorable title, that Deutsche Bank’s former counsel had a
12   conflict, and that Ray could not attend the hearing – were
13   irrelevant to the court’s disposition of the Stay Motion.    A
14   continuance would not have changed the fact that Ray had no
15   interest in the Property.
16        Analyzing the factors recited above: (1) as to Ray’s
17   diligence in preparing a defense, these parties have a lengthy
18   history of litigation in which Ray has attempted to assert the
19   same arguments offered here, which have been rejected by other
20   courts; in other words, Ray has had many opportunities over many
21   years to formulate a defense; (2) as to whether the need for a
22   continuance would have been met, a continuance would not have
23   changed the dispositive fact that Ray had no interest in the
24   Property; (3) regarding prejudice to Deutsche Bank and the court,
25
          11
26         (...continued)
     (Absent exceptional circumstances, the panel generally will not
27   consider arguments raised for the first time on appeal). In any
     event, Ray offers no reason to believe that Judge Nakagawa would
28   have ruled differently.

                                    -11-
 1   a short continuance probably would not have substantially
 2   prejudiced either, but Deutsche Bank had spent much of the past
 3   seven years attempting to enforce its security interest in the
 4   Property, with its attendant costs, and some prejudice to
 5   Deutsche Bank may fairly be inferred; and (4) as to prejudice to
 6   Ray, she had no interest in the Property and no plausible defense
 7   to the Stay Motion, thus the denial of a continuance did not
 8   prejudice her.
 9        The bankruptcy court did not abuse its discretion in denying
10   the Motion to Extend.
11   B.   The bankruptcy court did not abuse its discretion in
          granting relief from stay.
12
13        Under § 362(d), the bankruptcy court “shall” grant relief
14   from stay upon a showing of “cause.”   If property is not property
15   of the estate, that is cause for relief.   See Edwards v. Wells
16   Fargo Bank (In re Edwards), 454 B.R. 100, 106 (9th Cir. BAP
17   2011).   Ray had no legal right to occupy the Property, as
18   Deutsche Bank had obtained a temporary writ of restitution less
19   than two weeks prior to Ray’s most recent bankruptcy filing.   See
20   Chapman v. Deutsche Bank National Trust Co., 302 P.3d 1103,
21   1107-08 (Nev. 2013) (purpose of unlawful detainer action is to
22   restore possession to one from whom it is being unlawfully
23   withheld; if court determines that occupant has no legal defense
24   to unlawful detainer, it will issue a summary order for
25   restitution of the premises); see also Eden Place, LLC v. Perl
26   (In re Perl), 811 F.3d 1120, 1130 (9th Cir. 2016), cert. denied
27   sub nom. Perl v. Eden Place, LLC, 84 USLW 3558 (U.S. Oct. 3,
28   2016) (under California law, an unlawful detainer judgment and

                                    -12-
 1   writ of possession bestow legal title and all rights of
 2   possession upon the plaintiff).
 3        Relief from stay proceedings are primarily procedural.    Veal
 4   v. American Home Mortgage Serv., Inc. (In re Veal), 450 B.R. 897,
 5   914 (9th Cir. BAP 2011).   Hearings on such motions are handled in
 6   a summary fashion: the bankruptcy court need only determine
 7   “whether there are sufficient countervailing equities to release
 8   an individual creditor from the collective stay. . . . a
 9   creditor’s claim or security is not finally determined in the
10   relief from stay proceeding.”    Id. (citing Johnson v. Righetti
11   (In re Johnson), 756 F.2d 738, 740-41 (9th Cir. 1985)).
12        On appeal, Ray does not address the standard to be applied
13   in ruling on a motion for relief from stay or the fact that she
14   no longer has any rights in the Property.    We find no abuse of
15   discretion in the bankruptcy court’s rulings.    To establish its
16   standing to move for relief from stay, Deutsche Bank needed to
17   show only that it had a colorable claim to enforce its rights
18   against the Property.   In re Edwards, 454 B.R. at 104-05 (citing
19   In re Veal, 450 B.R. at 914) (additional citations omitted).
20        In re Edwards involved facts nearly identical to those
21   presented here.   The creditor, Wells Fargo Bank, N.A. (“Wells
22   Fargo”), moved for relief from stay to continue an eviction.
23   Prepetition, Wells Fargo had obtained title to the subject real
24   property pursuant to a trustee’s deed upon sale and had obtained
25   a writ of possession in an unlawful detainer proceeding in a
26   California court.   The debtor challenged Wells Fargo’s standing
27   and alleged that Wells Fargo had unlawfully foreclosed and
28   attempted to evict the debtor.    The bankruptcy court rejected

                                      -13-
 1   these arguments and granted relief from stay.    The debtor
 2   appealed, and we affirmed.    The Panel held that Wells Fargo was
 3   the “presumptive current record owner” pursuant to the trustee’s
 4   deed upon sale, and that Wells Fargo had acquired additional
 5   rights and remedies when it obtained the unlawful detainer
 6   judgment and writ of possession.    454 B.R. at 105-06.   The Panel
 7   thus held that Wells Fargo had established a colorable claim to
 8   an ownership interest in the real property sufficient to
 9   establish standing as a real party in interest.    Id. at 105-06.
10        Here, Deutsche Bank obtained title to the Property under the
11   Trustee’s Deed Upon Sale in 2010 and obtained a writ of
12   restitution in state court.    Thus, Deutsche Bank is the
13   presumptive current owner of the Property and obtained a right to
14   possession in state court before Ray filed the instant bankruptcy
15   case.   As such, Deutsche Bank had a colorable claim to the
16   Property.    As to the merits, Deutsche Bank established “cause”
17   for relief by showing that neither the estate nor Ray had any
18   interest in the Property.
19        At the hearing on the Stay Motion, Ray’s counsel did not
20   elaborate on how any purported mortgage fraud or relationship
21   between the convicted fraud perpetrator and Deutsche Bank’s
22   counsel impacted the issues relevant to whether the stay should
23   be lifted.    Similarly, the HOA’s senior lien had no bearing on
24   whether the court should lift the stay to permit Deutsche Bank to
25   proceed with eviction.
26        Deutsche Bank argues that in rem stay relief was warranted
27   under § 362(d)(4), but Deutsche Bank did not cross-appeal the
28   bankruptcy court’s order.    In any event, the bankruptcy court

                                     -14-
 1   correctly denied in rem relief under that section, because, as
 2   the owner of the Property, Deutsche Bank is no longer a creditor
 3   whose claim is secured by an interest in the Property under
 4   § 362(d)(4).   See Ellis v. Yu (In re Ellis), 523 B.R. 673, 678-79
 5   (9th Cir. BAP 2014).
 6
     C.   The bankruptcy court did not abuse its discretion in denying
 7        Ray’s motion for reconsideration.
 8        Civil Rule 59(e) allows for reconsideration if the
 9   bankruptcy court “(1) is presented with newly discovered
10   evidence, (2) committed clear error or the initial decision was
11   manifestly unjust, or (3) if there is an intervening change in
12   controlling law.   There may also be other, highly unusual
13   circumstances warranting reconsideration.”   Sch. Dist. No. 1J v.
14   AC & S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citation
15   omitted).
16        In her motion for reconsideration, Ray presented no argument
17   that was not or could not have been made in connection with the
18   Stay Motion.   She presented no newly discovered evidence, error,
19   or intervening change in controlling law.    As noted, she argued
20   that the bankruptcy court abused its discretion in denying an
21   extension of time to respond and in granting stay relief when the
22   HOA had not been noticed.   Ray also argued that the bankruptcy
23   court should disqualify Deutsche Bank’s counsel on the basis of
24   his alleged conflict.   As discussed above, the bankruptcy court
25   did not abuse its discretion in ruling immediately on the Stay
26   Motion, and the remaining arguments have no bearing on the
27   propriety of that decision.    In short, Ray did not establish any
28   grounds for reconsideration.

                                     -15-
 1        On appeal, Ray argues that the bankruptcy court should not
 2   have denied the motion because Deutsche Bank’s counsel would have
 3   been served electronically and notice was served on the addresses
 4   listed for counsel by the State Bar of Nevada and Clark County
 5   Business License Dept.   Ray also points out that the motion for
 6   reconsideration was unopposed.    These arguments are beside the
 7   point: the bankruptcy court denied the motion without prejudice
 8   to Ray’s re-calendaring of the motion upon proper notice, but Ray
 9   chose not to do so.12
10                               CONCLUSION
11        For the foregoing reasons, the bankruptcy court did not
12   abuse its discretion in denying Ray’s Motion to Extend, granting
13   relief from the automatic stay, or denying Ray’s motion for
14   reconsideration.   Accordingly, we AFFIRM.
15
16
17
18
19
20
21
22
23
          12
24           In her brief on appeal, Ray argued that her bankruptcy
     case should have been transferred to another court due to the
25   appearance of impropriety resulting from Deutsche Bank’s former
26   counsel’s involvement in the case. At oral argument, Ray
     indicated she was withdrawing this request. In any event, no
27   such relief was requested in the bankruptcy court. Thus we would
     not have considered this argument. See In re Wylie, 349 B.R. at
28   213.

                                      -16-